December 30, 1882.
— The opinion of the Court was delivered by
Green, J.
: The learned judge of the Court below,omits to state any reason for holding that the plaintiff had not made out any case which would entitle her to recover, except on the question whether John Bryan was the tenant of James Murtland at the time he delivered possession of the premises to the defendant. The learned counsel for the plaintiff in error says that the error of the Court in thus holding is so apparent that it is not necessary to prove it by argument, and the counsel for the defendant says that the Court in the charge has stated the case so clearly that it is unnecessary to support it by any *187reasoning. It may be that there were sufficient grounds for the action of the Court in refusing the plaintiff’s points and limiting the inquiry of the jury to the single question of the tenancy, but it would have been much more satisfactory if they had appeared somewhere in the case, so that we could have known and considered them with an intelligent understanding. On the surface the case appears to develop very simple questions. The plaintiff claimed, and gave some evidence to prove, that James Murtland was the owner of the equitable title in the land by reason of a resulting trust, and established that she had acquired James Murtland’s title by means of a sheriff’s sale upon judgment and execution against Mm. It was undisputed that the legal title became vested in Gabriel Murtland, a brother of James, by deed from Snyder, the former owner. It was alleged by the plaintiff that the purchase money of the land was really paid by James Murtland, and that he was, therefore, the equitable owner. In support of this allegation, it was testified by Snyder, the grantor, that when Gabriel bought the land, he said he was buying it for his brother James, and. that when he made the first payment of about a thousand dollars, he said it was James’ money. He also testified that James Murtland settled on the land — moved there February, 1869, and he had no knowledge that Gabriel ever lived on it. James Murtland testified that he took possession in February, 1869, lived on it three years, and then rented it to tenants who occupied it under him to the time of the sheriff’s sale of the land as the property of Gabriel, about September, 1878. He also testified that he paid a part of the purchase money — three hundred dollars — in 1874, which was before any deed was made for the premises. The declaration of Gabriel Murtland that the first payment of a thousand dollars was with the money of James, would certainly be evidence against him if he were a party to this action. We think it was evidence, in any view of the case, as a part of the res gestee. A judgment creditor is not a purchaser, and has no equity as such. He stands on the footing of his debtor, and is not entitled to the protection of a purchaser of the legal title against an equitable owner or his creditors, or to take any advantage which his debtor had not: Cover v. Black, 1 Barr, 493 ; Reed’s Appeal, 1 Harr., 476 ; Shryock v. Waggoner, 4 Cas., 430. Hence it may be that the sheriff’s sale of the title of Gabriel Murtland upon a judgment against him, under which the defendant claims, ■ conferred no *188greater immunity against the effect of Gabriel Murtland’s acts and declarations than was enjoyed by Gabriel himself. We do not decide the question, as it is not before us, and may arise on another trial. The declaration as to the ownership of the money was admitted without objection, and was a competent fact, not conclusive at all, but entitled to be considered in connection with other facts tending in the same direction. For instance, it was proved that Snyder, when he received the last of the purchase money, made a deed to Gabriel for the land, but that both Gabriel and James complained that it was not right, and wanted a deed made to James, which was subsequently done, and the first deed destroyed. Of course, the mere destruction of the first deed would not revest the title in Snyder, and the only value of the fact is as it affects the question of the original meaning of the transaction and the good faith of the parties. It may. have been merely a contrivance to defraud the creditors of Gabriel, and if so, it would have been of no avail against them. But, on the other hand, it may have been an act done in good faith, because the money of James was used in paying the purchase money, and therefore the parties desired the title to be in him. Of all these matters the jury were the judges under proper instructions from the Court. It may be that James did not pay any of the purchase money, or it may be that he paid a pari, but not the whole. In the latter event, he would acquire an equitable title to the extent of his payments, and this title would be subject to the lien of judgments against him. It is certainly strange that James, being a witness on the stand, did not testify to the ownership of the first money paid, or of any of the money except the last $800. It is also the fact that Gabriel was not examined at all. Whether he was alive, or dead, or inaccessible does not appear. These omissions in the testimony would constitute a fair subject for the consideration of the jury in determining the questions of the ownership of the money which was paid for the land, and of the good or bad faith of the parties in the whole transaction. But these questions, as it seems to us, should have been submitted to the jury and decided by them. There is another question that might have arisen, and may have been potential with the court, though we find no trace of it on the record. It is this: Granting that James Murtland was the equitable owner by force of a resulting trust, was he not barred by the statute of limitations ? It was proved without contradicti m that he did personally occupy the land for three *189years. This would extend to February, 1872. This action was brought in October, 1879. It was claimed that he occupied it by tenants to the time of the first sheriff’s sale, and that at that time John Bryan was his tenant. The Court left to the jury the question whether John Bryan, who did voluntarily deliver the possession to Brightfield, the defendant, was James Murtland’s tenant when he did so, or not, and the jury found he was not. But that finding under the charge was limited to the relation of the parties only at the time the possession was delivered to the defendant. The character of Bryan’s previous possession was not determined. It may be that it was intended to decide that Bryan was always Gabriel’s tenant and not James’, but we are not at liberty to infer that, since the question was not so submitted. The lease to Bryan was only made in 1878, on August 16, and the evidence as to that lease is of such a character that the jury might well have inferred it was not made in good faith. Bryan had first entered, as it seems, as a tenant on April 1, 1877, and James Murtland swears he then entered as his tenant, and paid him the rent. We do not discover any contradiction of the testimony that the previous tenancies from 1872 to 1877 were under James Murtland. Now, if the latter was in the actual occupancy of the land by himself or his tenants, the statute of limitations would not run against his resulting trust during the continuance of the occupancy. It was held in Williard v. Williard, 6 P. F. S., 119, that the verbal acknowledgment or confession of the trustee, made either before or after the origination of the trust, to the effect that he held by way of resulting trust, was competent evidence to prove the fact, and further, that if the cestui que trust was already in possession, the statute of limitations would not begin to run, and if the statute had begun to run, actual possession and occupancy would stop it. See also Clark v. Trindle, 2 P. F. S., 492. In Douglass v. Lucas, 13 P. F. S., 9, it was held chat a bare entry by the cestui que trust, without following possession, will not prevent the bar of the statute. It can not be said to have been determined in the present controversy whether there was a bare entry or a continuing occupancy by James Murtland, since that subject was not committed to the jury. We make no decision upon any of the facts in dispute. The case does not appear to us’to have been fully developed. We think there was evidence enough to have carried it to the jury under the plaintiff’s second point, and that the question of fraud in the transaction should also have *190. been submitted to the jury. The judgment is reversed on the second and sixth assignments.
Judgment reversed, and a venire de novo awarded.